PER CURIAM.
State of Florida, Department of Management Services appeals from a final order of dismissal of a petition for enforcement of final agency action. Because we feel that neither the circuit court nor this court in this proceeding may dictate the results of the appeal from a separate proceeding involving a county court jury verdict, we must affirm.1
WIGGINTON, MINER and WOLF, JJ., concur.

. The actions of this court should not be considered to constitute a decision on the merits of the department’s claims that the county court actions were barred by failure to exhaust administrative remedies, or by administrative res judi-cata.